Name: Commission Regulation (EEC) No 2046/90 of 18 July 1990 determining, for tobacco from the 1989 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy;  agricultural structures and production
 Date Published: nan

 19 . 7 . 90 Official Journal of the European Communities No L 187/23 COMMISSION REGULATION (EEC) No 2046/90 of 18 July 1990 determining, for tobacco from the 1989 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas on the basis of the figures available the quantities actually produced in respect of the 1989 harvest are those set out below ; whereas the prices and premiums for that harvest should accordingly be adjusted as shown below ; Whereas, as a consequence of Commission Regulation (EEC) No 1665/90 of 20 June 1990 determining the prices and amounts fixed in ecus by the Council in the raw tobacco sector and reduced as a result of the monetary realignment of 5 January 1990 (6), the prices and amounts fixed in ecus must be divided by 1,001712 for operations where the operative event for the agricultural conversion rate occurs from 14 May 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Having regard to Regulation (EEC) No 727/70 of the Council of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1329/90 (2), and in particular Article 4 (5) thereof, Having regard to Commission Regulation (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1726/70 (3), and in particular Articles 1 and 2 (4) thereof, HAS ADOPTED THIS REGULATION :Whereas Regulation (EEC) No 727/70 provides for asystem of maximum guaranteed quantities ; whereas that system provides in particular that where the quantities fixed for a variety or a group of varieties are exceeded, the prices and premiums concerned must be reduced in accordance with Article 4 (5) of that Regulation ; Whereas Regulation (EEC) No 2824/88 lays down that, before 31 July of the year following that of harvest, the Commission must, for each of the varieties or groups of varieties of tobacco for which a maximum guaranteed quantity has been fixed, determine in particular on the basis of the figures notified by the Member States, the quantity actually produced which, if exceeded, causes the prices and premiums for the variety or group of varieties concerned to be reduced by 1 % for each 1 % by which the maximum guaranteed quantity is exceeded ; whereas when that occurs the norm price is reduced by an amount equal to the reduction in the premium ; whereas in the case of the 1989 harvest the maximum reduction allowed is 1 5 % : Article 1 1 . For the 1989 harvest the actual production of each variety or group of varieties of tobacco and the overrun of the maximum guaranteed quantities fixed by Regulation (EEC) No 1252/89 shall be those set out in Annex I to this Regulation . 2 . Subject to the application of Commission Regulation (EEC) No 1665/90 for the 1989 harvest the norm and intervention prices and the amounts of the premium granted to purchasers of leaf tobacco, as referred to in Articles 2 and 3 of Regulation (EEC) No 727/70, and the derived intervention prices for baled tobacco, as referred to in Article 6 of the said Regulation, which are payable under the system of maximum guaranteed quantities, shall be as set out in Annex II to this Regulation. Whereas Council Regulation (EEC) No 1252/89 (4), as amended by Regulation (EEC) No 1331 /90 0, fixes inter alia the maximum guaranteed quantities of leaf tobacco and the prices and premiums for the 1989 harvest ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 132, 23 . 5 . 1990, p. 25. V) OJ No L 254, 14. 9 . 1988 , p. 9 . (4) OJ No L 129, 11 . 5. 1989, p. 17. 0 OJ No L 132, 23 . 5 . 1990, p. 28 . ( «) OJ No L 155, 21 . 6. 1990, p. 26. No L 187/24 Official Journal of the European Communities 19 . 7. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission 19 . 7 . 90 Official Journal of the European Communities No L 187/25 ANNEX I Tobacco from the 1989 harvest : maximum guaranteed quantities by variety and group of varieties, quantities actually produced, and overrun of the maximum guaranteed quantities Group and varieties (serial number) Maximum guaranteed quantity (tonnes) Quantity actually produced (tonnes) Overrun of the maximum guaranteed quantity (%) GROUP I 3 Virgin D 7 Bright 31 Virginia E 33 Virginia P 17 Basmas 18 Katerini 26 Virginia EL 10 500 44 250 14 500 3 500 30 000 23 000 9 500 6 711 36685 21 171 3 589 23 975 19 256 9 480 46,0 2,5 Total 135 250 120 867 GROUP II 2 Badischer Burley :  for area A  for area B 8 Burley I 9 Maryland 25 Burley EL 28 Burley Ferm . j 32 Burley E ' 34 Burley P 7 000 4 300 42 500 3 500 11 000 27 000 2 000 6 025 3 890 34 315 2 369 4 062 14 060 8 900 1 174  Total 97 300 74 795 GROUP III 1 Badischer Geudertheimer :  for area A  for area B 4 Paraguay l  for area A  for area B  for area C 5 Nijkerk V 6 Misionero 27 Santa Fe 29 Havanna E 10 Kentucky 16 Round Tip 1 30 Round Scafati J 4 300 7 700 20 000 2 700 2 000 1 500 10 000 250 3 334 85 321 20 107 2 064 1 805 126 101 722 5 866 90 219 1 008,1 0,4 J 23,6 Total 48 450 119 755 GROUP IV 13 Xanti-YakÃ | 1 4 Perustitza 1 15 Erzegovina 1 9 Kaba Koulak classic n 20 Kaba Koulak non classic 1 21 Myrodata 1 22 Zychnomyrodata / 20 000 36 000 10 368 9 263 2 216 17 373 2 500 6 055 625 J 9,2 Total 56 000 48 400 GROUP V 1 1 Forchheimer Havanna 1 12 Beneventano J 23 Tsebelia j 24 Mavra J 18 000 30 000 3 954 10 30 060 13 176 J 44,1 Total 48 000 47 200 No L 187/26 Official Journal of the European Communities 19. 7. 90 ANNEX II Norm prices, intervention prices, premiums and derived intervention prices for tobacco from the 1989 harvest, in accordance with the system of maximum guaranteed quantities (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price 1 Badischer Geudertheimer and its hybrids  for area A  for area B 3,643 3,263 2,732 (') 2,322 (') 2,534 2,154 4,199 (') 3,699 (') 2 Badischer Burley E and its hybrids 4,512 3,835 2,961 5,426 3 Virgin D 4,626 3,932 2,927 5,179 4 (a) Paraguay and its hybrids 1 (b) Dragon vert and its hybrids, Philippin, » Petit Grammont (Flobecq), Semois, Appelterre J 3,400 2,890 2,352  5 Nijkerk 3,357 2,853 2,132  6 (a) Misionero and its hybrids 1 (b) Rio Grande and its hybrids J 3,128 2,659 2,159  . 7 Bright 4,070 3,459 2,461 4,764 8 Burley I 2,848 2,421 1,653 3,565 9 Maryland 3,313 2,816 1,875 4,014 10 (a) Kentucky and its hybrids 1 (b) Moro di Cori / (c) Salento J 2,796 2,376 1,765 3,347 11 (a) Forchheimer Havana II c \ (b) Nostrano del Brenta 1 (c) Resistente 142 r d) Gojano J 2,707 2,030 (') 1,909 3,284 (') 12 (a) Beneventano 1 (b) Brasile Selvaggio and similar varieties J 1,462 1,243 1,077 2,012 13 Xanti-YakÃ 3,041 2,519 2,183 4,235 14 (a) Perustitza (b) Samsun 2,878 2,883 2,385 2,385 2,078 2,022 3,653 3,677 15 Erzegovina and similar varieties 2,585 2,143 1,872 3,296 16 (a)* Round Tip (b) Scafati (c) Sumatra I ( 14,467 11,494 8,167 18,453 17 Basmas 6,090 5,177 3,072 6,914 18 Katerini and similar varieties 5,073 4,312 2,734 6,196 19 (a ) Kaba Koulak classic 1 (b) Elassona J 4,022 3,419 2,078 4,925 20 (a) Kaba Koulak non-classic 1 (b) Myrodata Smyrne, Trapezous and Phi I J 3,030 2,576 1,423 3,979 21 Myrodata Agrinion 3,998 3,398 2,099 4,840 19. 7. 90 Official Journal of the European Communities No L 187/27 (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price 22 Zichnomyrodata 4,154 3,531 2,214 5,051 23 Tsebelia 2,806 2,037 0 2,204 3,375 (') 24 Mavra 2,802 1,989 (') 1,802 3,321 (') 25 Burley EL 2,251 1,688f) 1,219 0 2,748 (') 26 Virginia EL 3,806 3,235 3,145 4,465 27 Santa Fe 1,383 1,176 0,301 2,034 28 Burley Ferm. 2,240 1,904 0,931 2,923 29 Havana E 2,878 2,447 1,952 3,634 30 Round Scafati 7,782 6,264 5,024 11,245 31 Virginia E 4,178 3,273 2,001 4,640 32 Burley E 2,965 2,520 1,398 3,789 33 Virginia P 4,216 3,552 2,307 4,872 34 Burley P 3,072 2,611 1,398 3,896 (') Account being taken of the application of Article 13 of Regulation (EEC) No 727/70.